UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: March 31, 2012 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 001-08443 TELOS CORPORATION (Exact name of registrant as specified in its charter) Maryland 52-0880974 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 19886 Ashburn Road, Ashburn, Virginia 20147-2358 (Address of principal executive offices) (Zip Code) (703) 724-3800 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filerx Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes ¨No x As of May 8, 2012, the registrant had outstanding 35,908,961 shares of Class A Common Stock, no par value; and 4,037,628 shares of Class B Common Stock, no par value. 1 TELOS CORPORATION AND SUBSIDIARIES INDEX PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011 (unaudited) 3 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2012 and 2011 (unaudited) 4 Condensed Consolidated Balance Sheets as ofMarch 31, 2012 (unaudited) and December 31, 2011 5-6 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8-22 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23-31 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 32 PART II -OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults upon Senior Securities 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibits 34 SIGNATURES 35 2 Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements TELOS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (amounts in thousands) Three Months Ended March 31, Revenue Services $ $ Products Costs and expenses Cost of sales – Services Cost of sales – Products Selling, general and administrative expenses Operating income Other income (expenses) Other income 19 28 Interest expense ) ) Income before income taxes Provision for income taxes (Note 8) ) ) Net income Less:Net income attributable to non-controlling interest (Note 2) ) ) Net income attributable to Telos Corporation $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index TELOS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (amounts in thousands) Three Months Ended March 31, Net income $ $ Other comprehensive loss: Foreign currency translation adjustments ) ) Other comprehensive loss ) ) Comprehensive income $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index TELOS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (amounts in thousands) March 31, December 31, ASSETS Current assets (Note 6) Cash and cash equivalents $ $ Accounts receivable, net of reserve of $327 and $375, respectively Inventories, net of obsolescence reserve of $311 and $315, respectively Deferred income taxes Deferred program expenses Other current assets Total current assets (Note 6) Property and equipment, net of accumulated depreciation of $22,117 and $20,994, respectively Deferred income taxes, long-term Goodwill Other intangible assets Other assets Total assets (Note 6) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Index TELOS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (amounts in thousands) March 31, December 31, LIABILITIES, REDEEMABLE PREFERRED STOCK, NON-CONTROLLING INTEREST AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable and other accrued payables (Note 6) $ $ Accrued compensation and benefits Deferred revenue Senior credit facility – short-term (Note 6) Notes payable – short-term (Note 6) Capital lease obligations – short-term Other current liabilities Total current liabilities Senior revolving credit facility (Note 6) Notes payable (Note 6) Capital lease obligations Senior redeemable preferred stock (Note 7) Public preferred stock (Note 7) Other liabilities Total liabilities Commitments, contingencies and subsequent events (Note 9) Stockholders’ deficit Telos stockholders’ deficit Common stock 78 78 Additional paid-in capital Accumulated other comprehensive income 13 35 Accumulated deficit ) ) Total Telos stockholders’ deficit ) ) Non-controlling interest in subsidiary (Note 2) Total stockholders’ deficit ) ) Total liabilities, redeemable preferred stock, non-controlling interest and stockholders’ deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Index TELOS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (amounts in thousands) Three Months Ended March 31, Operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Dividends of preferred stock as interest expense Accretion of note payable Depreciation and amortization Amortization of debt issuance costs 18 17 Deferred income tax benefit ) Other noncash items ) 50 Changes in other operating assets and liabilities ) Cash provided by operating activities Investing activities: Purchases of property and equipment ) ) Cash used in investing activities ) ) Financing activities: Proceeds from senior credit facility Repayments of senior credit facility ) ) Decrease in book overdrafts ) Repayments of term loan ) ) Repayments of note payable ) Payments under capital lease obligations ) ) Distributions to Telos ID Class B membership unit–non-controlling interest ) ) Cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents 2 Increase in cash and cash equivalents 33 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income taxes $ $ Noncash: Interest on redeemable preferred stock $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 7 Index TELOS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. General and Basis of Presentation Telos Corporation, together with its subsidiaries (the “Company” or “Telos” or “We”), is an information technology solutions and services company addressing the needs of U.S. Government and commercial customers worldwide.Our principal offices are located at 19886 Ashburn Road, Ashburn, Virginia 20147.The Company was incorporated as a Maryland corporation in October 1971.Our web site is www.telos.com. The accompanying condensed consolidated financial statements include the accounts of Telos and its subsidiaries, including Ubiquity.com, Inc., Xacta Corporation and Telos Delaware, Inc., all of whose issued and outstanding share capital is owned by the Company.We have also consolidated the results of operations of Telos Identity Management Solutions, LLC (“Telos ID”) (see Note 2 – Sale of Assets), and Teloworks, Inc.All intercompany transactions have been eliminated in consolidation. In our opinion, the accompanying condensed consolidated financial statements reflect all adjustments (which include normal recurring adjustments) and reclassifications necessary for their fair presentation in conformity with accounting principles generally accepted in the United States of America (“GAAP”) and pursuant to rules and regulations of the Securities and Exchange Commission (“SEC”). The presented interim results are not necessarily indicative of fiscal year performance for a variety of reasons including, but not limited to, the impact of seasonal and short-term variations. We have continued to follow the accounting policies (including the critical accounting policies) set forth in the consolidated financial statements included in our 2011 Annual Report on Form 10-K filed with the SEC. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2011. In preparing these condensed consolidated financial statements, we have evaluated subsequent events through the date that these condensed consolidated financial statements were issued. Segment Reporting Operating segments are defined as components of an enterprise for which separate financial information is available and evaluated regularly by the chief operating decision maker, or decision making group, in deciding how to allocate resources and assess performance. The Company currently has one reportable segment for financial reporting purposes. Recent Accounting Pronouncements In May 2011, the Financial Accounting Standard Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs (International Financial Reporting Standards).”This guidance is effective for the first interim or annual period beginning on or after December 15, 2011, and will be applied prospectively beginning in the period of adoption.The amendments change the wording used to describe requirements for measuring fair value under U.S. GAAP to be more consistent with IFRSs.The adoption of this guidance did not have a material effect on our condensed consolidated financial position, results of operations or cash flows. In June 2011, the FASB issued ASU No. 2011-05, “Presentation of Comprehensive Income.”ASU 2011-05 eliminated the option to report other comprehensive income and its components in the statement of changes in equity. Under this standard, an entity can elect to present items of net income and other comprehensive income in one continuous statement — referred to as the statement of comprehensive income — or in two separate, but consecutive, statements. In December 2011, the FASB issued ASU No. 2011-12, Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05.ASU 2011-12 defers the effective date of the requirement in ASU 2011-05 to disclose on the face of the financial statements the effects of reclassifications out of accumulated other comprehensive income on the components of net income and other comprehensive income. All other requirements of ASU 2011-05 are not affected by ASU 2011-12.We adopted ASU 2011-05 effective December 31, 2011 and indefinitely deferred certain disclosures as allowed under ASU 2011-12.ASU 2011-05 did not have a material impact on the Company’s consolidated financial position, results of operations, or cash flows.The expiration of deferral allowed by ASU 2011-12 is not expected to have a significant impact on our condensed consolidated financial statements. 8 Index In September 2011, the FASB issued ASU 2011-08, “Testing Goodwill for Impairment,” that amends the accounting guidance on goodwill impairment testing. The amended guidance will allow companies to assess qualitative factors to determine if it is more-likely-than-not that goodwill might be impaired and whether it is necessary to perform the two-step goodwill impairment test required under current accounting standards. This guidance is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011, with early adoption permitted. The adoption of this guidance did not have a material effect on our condensed consolidated financial position, results of operations or cash flows. Revenue Recognition Revenues are recognized in accordance with Accounting Standards Codification (“ASC”) 605-10-S99, “Revenue Recognition.”We consider amounts earned upon evidence that an arrangement has been obtained, services are delivered, fees are fixed or determinable, and collectability is reasonably assured. Additionally, revenues on arrangements requiring the delivery of more than one product or service are recognized in accordance with ASC 605-25, “Revenue Recognition – Multiple-Element Arrangements.” We recognize revenues for software arrangements upon persuasive evidence of an arrangement, delivery of the software, and determination that collection of a fixed or determinable license fee is probable.Revenues for software licenses sold on a subscription basis are recognized ratably over the related license period. For arrangements where the sale of software licenses are bundled with other products, including software products, upgrades and enhancements, post-contract customer support (“PCS”), and installation, the relative fair value of each element is determined based on vendor-specific objective evidence (“VSOE”).VSOE is defined by ASC 985-605, “Software: Revenue Recognition,” and is limited to the price charged when the element is sold separately or, if the element is not yet sold separately, the price set by management having the relevant authority.When VSOE exists for undelivered elements, the remaining consideration is allocated to delivered elements using the residual method.If VSOE does not exist for the allocation of revenue to the various elements of the arrangement, all revenue from the arrangement is deferred until the earlier of the point at which (1) such VSOE does exist or (2) all elements of the arrangement are delivered.PCS revenues, upon being unbundled from a software license fee, are recognized ratably over the PCS period. Substantially all of our contracts are contracts with the U.S. Government involving the complex delivery of technology products and services. Accordingly, these contracts are within the scope of the American Institute of Certified Public Accountant’s Audit and Accounting Guide for Audits of Federal Government Contractors. To the extent contracts are incomplete at the end of an accounting period, revenue is recognized on the percentage-of-completion method, on a proportional performance basis, using costs incurred in relation to total estimated costs. We may use subcontractors and suppliers in the course of performing on contracts.Some of these arrangements may fall within the scope of ASC 605-45, “Reporting Revenue Gross as a Principal versus Net as an Agent.”We presume that revenues on our contracts are recognized on a gross basis, as we generally provide significant value-added services, assume credit risk, and reserve the right to select subcontractors and suppliers, but we evaluate the various criteria specified in the guidance in making the determination of whether revenue should be recognized on a gross or net basis. A description of the business lines, the typical deliverables, and the revenue recognition criteria in general for such deliverables follows: Cyber Operations and Defense (formerly Secure Networks and Information Assurance): In the first quarter of 2012, our Secure Networks and Information Assurance solutions areas were merged. Regarding Secure Networks deliverables, we provide wireless and wired networking solutions consisting of hardware and services to our customers. Also, within the Cyber Operations and Defense solutions area is our Emerging Technologies Group creating innovative, custom-tailored solutions for government and commercial enterprises.The solutions within Secure Networks and Emerging Technologies are generally sold as FFP bundled solutions.Certain of these networking solutions involve contracts to design, develop, or modify complex electronic equipment configurations to a buyer's specification or to provide network engineering services related to the performance of such contracts, and as such fall within the scope of ASC 605-35 “Construction-Type and Production-Type Contracts”.Revenue is earned upon percentage of completion based upon proportional performance, such performance generally being defined by performance milestones.Certain other solutions fall within the scope of ASC 605-10-S99, such as resold information technology products, like laptops, printers, networking equipment and peripherals, and ASC 605-25. Revenue is recognized based upon objective reliable evidence of fair value of the elements, such as upon delivery of the hardware product or other direct costs (“ODC”) and the[Missing Graphic Reference]ongoing maintenance. For product sales, revenue is recognized upon proof of acceptance by the customer, otherwise it is deferred until such time as the proof of acceptance is obtained.For example, in delivery orders for Department of Defense customers, which comprise the majority of the Company’s customers, such acceptance is achieved with a signed Department of Defense Form DD-250. Services provided under these contracts are generally provided on a firm-fixed price (“FFP”) basis, and as such fall within the scope of ASC 605-10-S99. Revenue for services is recognized based on proportional performance, as the work progresses. FFP services may be billed to the customer on a percentage-of-completion basis or based upon milestones, which may approximate the proportional performance of the services under the agreements, as specified in such agreements. To the extent that customer billings exceed the performance of the specified services, the revenue would be deferred. Revenue is recognized under time-and-materials (“T&M”) services contracts based upon specified billing rates and other direct costs as incurred. 9 Index Regarding Information Assurance deliverables, we provide Xacta IA Manager software and cybersecurity services to our customers.The software and accompanying services fall within the scope of ASC 985-605, “Software Revenue Recognition,” as fully discussed above.We provide consulting services to our customers under either a FFP or T&M basis. Such contracts fall under the scope of ASC 605-10-S99. Revenue for FFP services is recognized on a proportional performance basis. FFP services may be billed to the customer on a percentage-of-completion basis or based upon milestones, which may approximate the proportional performance of the services under the agreements, as specified in such agreements. To the extent that customer billings exceed the performance of the specified services, the revenue would be deferred. Revenue is recognized under T&M contracts based upon specified billing rates and other direct costs as incurred. Secure Communications (formerly Secure Messaging) – We provide Secure Information eXchange (T-6) suite of products which include the flagship product the Automated Message Handling System (“AMHS”), Secure Collaboration, Secure Discovery, Secure Directory and Cross Domain Communication, as well as related services to our customers. The system and accompanying services fall within the scope of ASC 985-605, as fully discussed above. Other services fall within the scope of ASC 605-10-S99 for arrangements that include only T&M contracts and ASC 605-25 for contracts with multiple deliverables such as T&M elements and FFP services where objective reliable evidence of fair value of the elements is available.Under such arrangements, the T&M elements are established by direct costs.Revenue is recognized on T&M contracts according to specified rates as direct labor and other direct costs are incurred.Revenue for FFP services is recognized on a proportional performance basis. FFP services may be billed to the customer on a percentage-of-completion basis or based upon milestones, which may approximate the proportional performance of the services under the agreements, as specified in such agreements. To the extent that customer billings exceed the performance of the specified services, the revenue would be deferred. Identity Management – We provide our identity assurance and access management solutions and services and sell information technology products, such as computer laptops and specialized printers, and consumables, such as identity cards, to our customers. The solutions are generally sold as FFP bundled solutions, which would typically fall within the scope of ASC 605-25 and ASC 605-10-S99. Revenue is recognized based upon objective reliable evidence of fair value of the elements, such as upon delivery of the hardware product or ODC’s and the ongoing maintenance.Revenue for services is recognized based on proportional performance, as the work progresses. FFP services may be billed to the customer on a percentage-of-completion basis or based upon milestones, which may approximate the proportional performance of the services under the agreements, as specified in such agreements. To the extent that customer billings exceed the performance of the specified services, the revenue would be deferred. Revenue is recognized under T&M contracts based upon specified billing rates and other direct costs as incurred. Accounts Receivable Accounts receivable are stated at the invoiced amount, less allowances for doubtful accounts.Collectability of accounts receivable is regularly reviewed based upon management’s knowledge of the specific circumstances related to overdue balances. The allowance for doubtful accounts is adjusted based on such evaluation. Accounts receivable balances are written off against the allowance when management deems the balances uncollectible. Inventories Inventories are stated at the lower of cost or net realizable value, where cost is determined on the weighted average method.Substantially all inventories consist of purchased commercial off-the-shelf hardware and software, and component computer parts used in connection with system integration services that we perform.An allowance for obsolete, slow-moving or nonsalable inventory is provided for all other inventory.This allowance is based on our overall obsolescence experience and our assessment of future inventory requirements.This charge is taken primarily due to the age of the specific inventory and the significant additional costs that would be necessary to upgrade to current standards as well as the lack of forecasted sales for such inventory in the near future.Gross inventory is $11.0 million and $15.0 million as of March 31, 2012 and December 31, 2011, respectively.As of March 31, 2012, it is management’s judgment that we have fully provided for any potential inventory obsolescence. 10 Index Income Taxes We account for income taxes in accordance with ASC 740, “Income Taxes.”Under ASC 740, deferred tax assets and liabilities are recognized for the estimated future tax consequences of temporary differences and income tax credits.Deferred tax assets and liabilities are measured by applying enacted statutory tax rates that are applicable to the future years in which deferred tax assets or liabilities are expected to be settled or realized for differences between the financial statement carrying amounts and the tax bases of existing assets and liabilities.Any change in tax rates on deferred tax assets and liabilities is recognized in net income in the period in which the tax rate change is enacted.We record a valuation allowance that reduces deferred tax assets when it is "more likely than not" that deferred tax assets will not be realized. We follow the provisions of ASC 740 related to accounting for uncertainty in income taxes. The accounting estimates related to liabilities for uncertain tax positions require us to make judgments regarding the sustainability of each uncertain tax position based on its technical merits. If we determine it is more likely than not that a tax position will be sustained based on its technical merits, we record the impact of the position in our consolidated financial statements at the largest amount that is greater than fifty percent likely of being realized upon ultimate settlement. These estimates are updated at each reporting date based on the facts, circumstances and information available. We are also required to assess at each reporting date whether it is reasonably possible that any significant increases or decreases to our unrecognized tax benefits will occur during the next twelve months. The provision for income taxes in interim periods is computed by applying the estimated annual effective tax rate against earnings before income tax expense for the period. In addition, non-recurring or discrete items are recorded during the period in which they occur. Goodwill and Other Intangible Assets We evaluate the impairment of goodwill and intangible assets in accordance with ASC No. 350, “Goodwill and Intangible Assets,” which requires goodwill and indefinite-lived intangible assets to be assessed on at least an annual basis for impairment using a fair value basis.Between annual evaluations, if events occur or circumstances change that would more likely than not reduce the fair value of the reporting unit below its carrying amount, then impairment must be evaluated. Such circumstances could include, but are not limited to: (1) a significant adverse change in legal factors or business climate, or (2) a loss of key contracts or customers. As the result of an acquisition, we record any excess purchase price over the net tangible and identifiable intangible assets acquired as goodwill. An allocation of the purchase price to tangible and intangible net assets acquired is based upon our valuation of the acquired assets.Goodwill is not amortized, but is subject to annual impairment tests.We complete goodwill impairment tests at least annually as of October 1 each year.We estimate fair value of our reporting unit and compare the valuation with the respective carrying value for the reporting unit to determine whether any goodwill impairment exists.If we determine through the impairment review process that goodwill is impaired, we will record an impairment charge in our consolidated statement of operations.Goodwill is amortized and deducted over a 15-year period for tax purposes. Other intangible assets consist primarily of customer relationship enhancements. Intangible assets are amortized on a straight-line basis over their estimated useful lives of 5 years.The amortization is based on a forecast of approximately equal annual customer orders over the 5-year period.Amortization expense for the quarter ended March 31, 2012 was $0.6 million and will be approximately $2.3 million per year for the next 5 years. Intangible assets are subject to impairment review if there are events or changes in circumstances that indicate that the carrying amount is not recoverable.As of March 31, 2012, no impairment charges were taken. Other intangible asset consists of the following: Cost Accumulated Amortization Other intangible asset $ 11 Index Restricted Stock Grants In June 2008, we issued 4,774,273 shares of restricted stock (Class A common) in exchange for the majority of stock options outstanding under the Telos Corporation, Xacta Corporation and Telos Delaware, Inc. stock option plans.In addition, we granted 7,141,501 shares of restricted stock to our executive officers and employees.In September 2008 and December 2009, we granted 480,000 shares and 80,000 shares, respectively, of restricted stock to certain of our directors.In February 2011, we granted an additional 2,330,804 shares of restricted stock to our executive officers, directors and employees.In March 2012, we granted an additional 10,000 shares to an employee.Such stock is subject to a vesting schedule as follows:25% of the restricted stock vested immediately on the date of grant, thereafter, an additional 25% will vest annually on the anniversary of the date of grant subject to continued employment or services.In accordance with ASC 718, we reported no compensation expense for any of the issuances as the value of the common stock was negligible, based on the deduction of our outstanding debt, capital lease obligations, and preferred stock from an estimated enterprise value, which was estimated based on discounted cash flow analysis, comparable public company analysis, and comparable transaction analysis. Other Comprehensive Income Our functional currency is the U.S. Dollar.For one of our wholly owned subsidiaries, the functional currency is the local currency.For this subsidiary, the translation of its foreign currency into U.S. Dollars is performed for assets and liabilities using current foreign currency exchange rates in effect at the balance sheet date and for revenue and expense accounts using average foreign currency exchange rates during the period.Translation gains and losses are included in stockholders’ deficit as a component of accumulated other comprehensive income.Accumulated other comprehensive income included within stockholders’ deficit consists of the following (in thousands): March 31, December 31, Cumulative foreign currency translation loss $ ) $ ) Cumulative actuarial gain on pension liability adjustment 53 53 Accumulated other comprehensive income $
